DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Whitaker on 7/27/2021.
Claims
Claim 11. Cancelled
Allowable Subject matter
Claims 1-10 are allowed. 
Examiner’s comment
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments filed on 4/7/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Updated search has yielded the following list of references that are considered pertinent to the claimed invention:
Parla (US 9137211): A method of dynamically tunneling specific, or per application, services on demand without having to build complex split tunneling policies on Virtual Private Network (VPN) terminators. In particular embodiments, the method can allow for tunneling to multiple data centers on devices with limited, e.g., single, concentrator capabilities.
Deutsch (US 20110026531): A method, apparatus, and system are described for a central station to allocate virtual IP addresses. A device service manager server (DSM) has a network access module configured to cooperate with two or more device service controllers (DSCs). The DSM serves as a central management station for allocating and assigning Virtual IP addresses to network devices to proxy communications for networked devices on a local area network (LAN) where each DSC resides. The DSM is located exterior from the network devices on the LAN where communications associated with the assigned VIP addresses are being routed to. The DSM assigns a Virtual IP Addresses to each DSC and establishes a route from the assigned Virtual IP address to a destination network device on a LAN, based on corresponding DSC and network device information stored in a registry of the DSM. 
Li (US 10447710):   A shielding is provided to prevent attacks on network architecture or reduce the impact thereof. The system reconfigures the network differently for each user, operating system, and host and the configuration changes as time passes. The 

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357.  The examiner can normally be reached on Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELA R HOLMES/Examiner, Art Unit 2498   

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498